Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowance 
Claims 1-20 are allowed.  All rejections are withdrawn.  The amendments dated 12-23-20 are entered in full.  
Examiner’s Statement of Reasons For Allowance 
Although each element is known individually in the prior art, the prior art fails to disclose or suggest either individually or in combination with any other prior art of record the combination of elements of claims 1 -13 and 15-22.   Any comment to the Examiner's Statement of Reasons for Allowance should be filed with the issue fee and should be labeled comments to the Examiner's Statement of Reasons for Allowance. 
	The prior art fails to disclose or suggest either individually or together with any other prior art of record “[a]   control device for controlling a state of an autonomous vehicle that is to meet a user, 
the control device comprising:
a receiver that receives first location information indicating a current location of the user; 
a memory that stores a plurality of states of the autonomous vehicle, 
each of the plurality of states being a state in which the autonomous vehicle is at least one of 
visually or audibly distinguished;
a sensor that senses 
a surrounding environment of the autonomous vehicle to obtain environment information; and
a processor that, in operation, performs operations including:
obtaining second location information indicating 
a place of meeting the user, 
the control device not being able to obtain third location information from the autonomous vehicle indicating a current location of the autonomous vehicle in response to the autonomous vehicle being at a location where signals from satellites cannot be received:
calculating a distance from the place of meeting the user to the current location of the user, 
based on the first location information and the second location information,
selecting a first state from the plurality of states in accordance with the environment information, and
causing the autonomous vehicle to change from 
a second state to the first state 
when the distance from the place of meeting the user to the current location of the user becomes smaller than or equal to a predetermined distance”.
	Skinder discloses using two sensors to determine a location. For example, a GPS sensor may be too weak and not detected.  Then a vehicle can approximate a parking location based on a trust location and device sensors and this can be stored.
	This is not a place of meeting of the user.   Skinder is silent as to a place of meeting of the user where the control device not being able to obtain third location information from the autonomous vehicle indicating a current location of the autonomous vehicle in response to the autonomous vehicle being at a location where signals from satellites cannot be received:

	Skinder is silent as to “[a]   control device for controlling a state of an autonomous vehicle that is to meet a user, 
the control device comprising:
a receiver that receives first location information indicating a current location of the user; 
a memory that stores a plurality of states of the autonomous vehicle, 
each of the plurality of states being a state in which the autonomous vehicle is at least one of 
visually or audibly distinguished;
a sensor that senses 
a surrounding environment of the autonomous vehicle to obtain environment information; and
a processor that, in operation, performs operations including:
obtaining second location information indicating 
a place of meeting the user, 
the control device not being able to obtain third location information from the autonomous vehicle indicating a current location of the autonomous vehicle in response to the autonomous vehicle being at a location where signals from satellites cannot be received:
calculating a distance from the place of meeting the user to the current location of the user, 
based on the first location information and the second location information,
selecting a first state from the plurality of states in accordance with the environment information, and
causing the autonomous vehicle to change from 
a second state to the first state 
when the distance from the place of meeting the user to the current location of the user becomes smaller than or equal to a predetermined distance”.
	Seo teaches a vehicle GUI that can control an autonomous vehicle to park the vehicle in a space or where a parking operation can be cancelled.
	Seo is silent as to a place of meeting between the user and the autonomous vehicle.
	Seo is silent as to “[a]   control device for controlling a state of an autonomous vehicle that is to meet a user, 
the control device comprising:
a receiver that receives first location information indicating a current location of the user; 
a memory that stores a plurality of states of the autonomous vehicle, 
each of the plurality of states being a state in which the autonomous vehicle is at least one of 
visually or audibly distinguished;
a sensor that senses 
a surrounding environment of the autonomous vehicle to obtain environment information; and
a processor that, in operation, performs operations including:
obtaining second location information indicating 
a place of meeting the user, 
the control device not being able to obtain third location information from the autonomous vehicle indicating a current location of the autonomous vehicle in response to the autonomous vehicle being at a location where signals from satellites cannot be received:
calculating a distance from the place of meeting the user to the current location of the user, 
based on the first location information and the second location information,
selecting a first state from the plurality of states in accordance with the environment information, and
causing the autonomous vehicle to change from 
a second state to the first state 
when the distance from the place of meeting the user to the current location of the user becomes smaller than or equal to a predetermined distance”.
Schwie discloses a device to summon a vehicle to pick up a user however it is silent as to summoning from a location where GPS signals are too weak to operate. 

	Schwie is silent as to “[a]   control device for controlling a state of an autonomous vehicle that is to meet a user, 
the control device comprising:
a receiver that receives first location information indicating a current location of the user; 
a memory that stores a plurality of states of the autonomous vehicle, 
each of the plurality of states being a state in which the autonomous vehicle is at least one of 
visually or audibly distinguished;
a sensor that senses 
a surrounding environment of the autonomous vehicle to obtain environment information; and
a processor that, in operation, performs operations including:
obtaining second location information indicating 
a place of meeting the user, 
the control device not being able to obtain third location information from the autonomous vehicle indicating a current location of the autonomous vehicle in response to the autonomous vehicle being at a location where signals from satellites cannot be received:
calculating a distance from the place of meeting the user to the current location of the user, 
based on the first location information and the second location information,
selecting a first state from the plurality of states in accordance with the environment information, and
causing the autonomous vehicle to change from 
a second state to the first state 
when the distance from the place of meeting the user to the current location of the user becomes smaller than or equal to a predetermined distance”.
	Herbach teaches LIDAR, radar, camera sensors to scan an environment. 
	Herbach is silent as to “[a]   control device for controlling a state of an autonomous vehicle that is to meet a user, 
the control device comprising:
a receiver that receives first location information indicating a current location of the user; 
a memory that stores a plurality of states of the autonomous vehicle, 
each of the plurality of states being a state in which the autonomous vehicle is at least one of 
visually or audibly distinguished;
a sensor that senses 
a surrounding environment of the autonomous vehicle to obtain environment information; and
a processor that, in operation, performs operations including:
obtaining second location information indicating 
a place of meeting the user, 
the control device not being able to obtain third location information from the autonomous vehicle indicating a current location of the autonomous vehicle in response to the autonomous vehicle being at a location where signals from satellites cannot be received:
calculating a distance from the place of meeting the user to the current location of the user, 
based on the first location information and the second location information,
selecting a first state from the plurality of states in accordance with the environment information, and
causing the autonomous vehicle to change from 
a second state to the first state 
when the distance from the place of meeting the user to the current location of the user becomes smaller than or equal to a predetermined distance”.
	Sako teaches a mobile phone where an AV can be hailed. This can provide a pick up to the current location of the user so the user can enter the vehicle. 
	Sako is silent as to “[a]   control device for controlling a state of an autonomous vehicle that is to meet a user, 
the control device comprising:
a receiver that receives first location information indicating a current location of the user; 
a memory that stores a plurality of states of the autonomous vehicle, 
each of the plurality of states being a state in which the autonomous vehicle is at least one of 
visually or audibly distinguished;
a sensor that senses 
a surrounding environment of the autonomous vehicle to obtain environment information; and
a processor that, in operation, performs operations including:
obtaining second location information indicating 
a place of meeting the user, 
the control device not being able to obtain third location information from the autonomous vehicle indicating a current location of the autonomous vehicle in response to the autonomous vehicle being at a location where signals from satellites cannot be received:
calculating a distance from the place of meeting the user to the current location of the user, 
based on the first location information and the second location information,
selecting a first state from the plurality of states in accordance with the environment information, and
causing the autonomous vehicle to change from 
a second state to the first state 
when the distance from the place of meeting the user to the current location of the user becomes smaller than or equal to a predetermined distance”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN PAUL CASS whose telephone number is (571)270-1934.  The examiner can normally be reached on Monday to Friday 7 am to 7 pm; Saturday 10 am to 12 noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEAN PAUL CASS/Primary Examiner, Art Unit 3668